ORDER OF SUSPENSION UPON NOTICE OF GUILTY FINDING
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23, Section 11.1(a), files a Notice of Guilty Finding and Request for Suspension, requesting that the respondent, Robert L. Gowdy, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action *846due to his being found guilty of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been found guilty of a crime punishable as a felony, to wit: on December 3, 2002, the respondent was found guilty of Possession of Cocaine, a crime punishable as a felony, in the Marion Superior Court. Accordingly, we find that the Commission's request for suspension of the respondent from the practice of law in this state upon notice of guilty finding should be granted; provided, however, that in consideration of the ultimate sanction that would be appropriate for a violation as the one charged in this case, we find further that the pendente lite suspension should expire in one hundred eighty (180) days.
IT IS, THEREFORE, ORDERED that the respondent, Robert L. Gowdy, is hereby suspended pendente lite from the practice of law in this state, effective immediately. This suspension shall expire in one hundred eighty (180) days, absent demonstration by the Commission before the expiration that it should continue beyond one hundred eighty (180) days.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 28(8)(d).
All Justices concur.